 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 JASON HITT
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                               CASE NO. 2:97-CR-00040-WBS
11                                Plaintiff,                 STIPULATION REGARDING SCHEDULE
                                                             FOR DEFENDANT’S MOTION FOR
12                         v.                                RECONDISERATION UNDER 18 U.S.C. §
                                                             3582(c)(1)(A); ORDER
13   LEONEL RIVERA,
14                               Defendant.
15

16

17

18                                               STIPULATION
19          Plaintiff United States of America (the “government”), by and through its counsel of record, and
20 the defendant, by and through his counsel of record, hereby stipulate as follows:

21          1.     The defendant filed a motion for compassionate release on April 21, 2021. Docket No.
22 249. Pursuant to Local Rule, the government’s response was due on April 28, 2021, with any reply from

23 the defendant due on May 2, 2021.

24          2.     Counsel for the government requests additional time to obtain relevant records and draft
25 the government’s response to the defendant’s motion. The defendant does not oppose the government’s

26 request.

27          3.     Accordingly, by this stipulation, the parties jointly request that the Court set the briefing
28 schedule on the defendant’s motion as follows:

      STIPULATION RE BRIEFING SCHEDULE                   1
 1                  a)     The government’s response to the defendant’s motion to be filed on or before

 2          May 5, 2021;

 3                  b)     The defendant’s reply to the government’s response to be filed on or before May

 4          12, 2021.

 5

 6          IT IS SO STIPULATED.

 7

 8 Dated: April 29, 2021                                    PHILLIP A. TALBERT
                                                            Acting United States Attorney
 9

10                                                          /s/ JASON HITT
                                                            JASON HITT
11                                                          Assistant United States Attorney

12

13 Dated: April 29, 2021                                    /s/ JOHN BALAZS
                                                            JOHN BALAZS
14                                                          Counsel for Defendant
                                                            LEONEL RIVERA
15

16
                                                     ORDER
17
            Based upon the stipulation and representations of the parties, the Court ADOPTS the following
18
     as a revised briefing schedule regarding the defendant’s motion for sentence reduction:
19
            a)      The government’s response to the defendant’s motion, Docket No. 249, is due on or
20
     before May 5, 2021;
21
            b)      The defendant’s reply to the government’s response, if any, is due on May 12, 2021.
22

23
            IT IS SO FOUND AND ORDERED.
24
            Dated: April 30, 2021
25

26

27

28

      STIPULATION RE BRIEFING SCHEDULE                  2
